800 F.2d 1140
United Mine Workers of America International Union, UnitedMine Workers of America, District 2, United MineWorkers of America Local 1742, Steele(Frank), Niemiec (Stanley)v.G.M. & W. Coal Company, Intercarbon Coal Co., JennerstownMining, Inc., Hardhat Mining, Inc., Lion Mining Co., PantherCoal Sales, Grove Equipment Co., United Mine Workers ofAmerica 1974 Benefit Trust
NO. 85-3689
United States Court of Appeals,Third Circuit.
AUG 06, 1986

Appeal From:  W.D.Pa.,
Ziegler, J.


1
AFFIRMED.